ALLOWANCE
	The following is an allowance in response to communication received 20 January 2021 2020. Claims 1 – 3, 6 – 7 and 21 – 35 are pending in this application and are allowed. The present application is being examined under the pre-AIA  first to invent provisions.


Statement of Reasons for Allowance
Examiner concludes that the independent claims provide significantly more than an abstract idea. Applicant’s claimed invention is directed to machine learning system and method for providing a list of prospective targets which can be used by a client in their marketing campaign, when a request is received from a client system.
personal information and activity information for a group of individuals are obtained, and profile information is generated by associating the personal information and the activity information for each individual in the group of individuals;
profile information from two different sets of segments of individuals are used (first segment with threshold amount of NULL values and second segment that does not include threshold amount of NULL values) to select a subset of generalized features with different profile information values from each group.
a set of features which can be used to train a set of machine learning models are determined by analyzing the profile information associated with the group of individuals, and, a subset of features are used to train the set of machine learning models.
When a request for a list of prospective targets to target for the campaign is received from a client device, machine learning models determine the list of prospective targets for the campaign with an indication of a degree to which each individual in the group of individuals is a prospective target for a campaign is provided to the to the client device;



Prior art does not teach does not teach all of the limitations of the independent claims as most recently amended. Although additional art could be cited as teaching a control interface comprising multiple clickable buttons overlaid on other content (see, i.e. U.S. Patent 10,373,194 to Opie et al.), addressing at least some of the new claim limitations, examiner concludes that addition of Opie et al. or similar art to the combination of Qi US Publication 2018/0040035, Liu et al. US Publication 2015/0006296, Hsieh et al. US Publication 2018/0144243, Monteforte US Publication 2010/0262464 and Geuneur et al. published article “VSURF: An R Package for Variable Selection Using Random Forests” would require improper hindsight. Accordingly, examiner concludes that the independent claims patentably distinguish the prior art of record.

Good et al. published article “Combining Collaborative Filtering with Personal Agents for Better Recommendations” teaches that information filtering agents and collaborative filtering both attempt to alleviate information overload by identifying which items a user will find worthwhile (degree to which each individual in the group of individuals is a prospective target).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571.272.6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

February 13, 2021